Case 1:19-cv-09365-AKH Document 1-46 Filed 10/09/19 Page 1of3

te's Court
York County Surroga’
Ne ISCELLANEOUS DEPT.

JUN 14 2018
FILED

Cle’ Conner ee

      
   
 

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

   
 

In the Matter of the Petition of Dalia Genger, as File No.: 2008-0017/E

Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

Surrogate Nora S. Anderson

 

Petitioner,
-against-
Orly Genger, et al.,

d

;

J

1

I

t

I

i

Dalia Genger, Trustee of the Orly Genger 1993 Trust, ;
i

'

t

i

I

i

t

Respondents. ;
t

 

REPLY AFFIRMATION OF LEON FRIEDMAN IN SUPPORT OF MOTION TO
DISMISS THE AMENDED PETITION BY RESPONDENT ARIE GENGER AND IN

OPPOSITION TO THE CROSS-MOTION OF PETITIONER DALIA GENGER
—S I UIUN OR TENIMIONER DALIA GENGER

LEON FRIEDMAN, an attorney duly admitted to practice in the courts of the state of |
New York, affirms the following under penalties of perjury:

1, I am the attorney for respondent Arie Genger. I make this reply affirmation in
support of a motion to dismiss the Amended Petition allegedly served upon Arie Genger by
Petitioner Dalia Genger and to deny the cross-motion of Dalia Genger served on May 23, 2018.

2. We previously joined in a joint motion to dismiss the Amended Petition allegedly
served by Dalia Genger. See Motion by Arie Genger dated May 4, 2018 and Affirmation of Leon
Friedman in Support of Motion to Dismiss, dated May 4, 2018.

3. In our previous submission, we asserted that Arie Genger was never served with
the actual petition in this matter nor the Amended Petition. Nowhere in the Cross-Motion made

by Dalia does she dispute that assertion. Rather, the moving affirmation of Judith Bachman
Case 1:19-cv-09365-AKH Document 1-46 Filed 10/09/19 Page 2 of 3

discusses a series of procedural issues, dealing with the defenses raised by the other co-
Respondents in this matter, particularly the procedural defenses raised by Trans-Resources, Inc.
TR Investors, and related parties, Since Dalia does no dispute the defense raised by Arie, that
motion to dismiss must be granted and the Petition and the Amended Petition must be dismissed

4. In every other respect, Arie Genger is in precisely the same position as his
daughter Orly Genger, as described in her moving papers and reply papers. Arie Genger hereby
incorporates and adopts all of the arguments made by Orly Genger in her Reply papers in support
of a motion to dismiss and in opposition to the cross motion made by Dalia.

5. For the reasons stated above, Respondent Arie Genger moves that the pending

New Action be dismissed and the cross motion be denied. .

Affirmed under penalties of perjury. aa ae » got y
<7 /

Dated: New York, N.Y. Lu “Tawar YY)
June 14, 2018 Lén Friedman
685 Third Ave, 25" floor
New York, N.Y. 10017
(646) 825-4398
Attorney for Respondent Arie Genger

 
Case 1:19-cv-09365-AKH Document 1-46 Filed 10/09/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that I am not a party to this action, am over 18 years of age and
reside at 148 East 78th Street, New York, N.Y and that I am an attorney duly admitted to
the Courts of the State of New York.

On June 14, 2018, I served a copy of the annexed Reply Affirmation of Leon
Friedman in support of motion to dismiss the Amended Petition by Respondent Arie
Genger and in opposition to the cross-motion of Petitioner Dalia Genger in the following
manner:

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-

office or official depository of the U.S. Postal Service within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:
254 S. Main Street, Suite 406

New City, N.Y. 10956 Luin;
re \e wi
Dated: June 14, 2018 yh bt Shu

Léon Friedman

Judith Bachman

 
